Citation Nr: 1014953	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-40 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special home adaptation grant.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1948 to January 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied the 
Veteran's October 2006 request to reopen his claim for 
special home adaptation.

In an April 2009 rating decision, the VA RO in St. 
Petersburg, Florida, inter alia, reopened and granted the 
Veteran's claim for specially adapted housing based on his 
service-connected condition of a stroke with the loss of use 
of both feet.  Also in that decision, the RO also granted the 
Veteran's claim for automobile and adaptive equipment.  
Consequently, these issues are no longer on appeal to the 
Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In an October 2009 supplemental statement of the case, the RO 
denied the Veteran's claim for special home adaptation based 
on blindness or visual acuity of 5/200 or less, and on the 
anatomical loss or loss of use of both hands.


FINDING OF FACT

On February 16, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that he was withdrawing this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's 
substantive appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2009).  Withdrawal may be made by the Veteran or by 
his authorized representative.  38 C.F.R. § 20.204 (2009).  
The Veteran withdrew his appeal in a statement received by VA 
in February 2010.  Consequently, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


